Citation Nr: 1034998	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  05-17 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a skin disorder to include 
seborrheic dermatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel

INTRODUCTION

The appellant served on active duty from April 1966 to April 
1968.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal of a March 2005 rating decision of the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).  A 
notice of disagreement was filed in April 2005, a statement of 
the case was issued in May 2005, and a substantive appeal was 
received in May 2005.

The appellant testified at a travel Board hearing before the 
undersigned Veterans Law Judge (VLJ) in October 2008.  A copy of 
the transcript is associated with the claims folder.

The Board notes that the evidence added to record after 
certification of the appeal to the Board is duplicative or 
cumulative of evidence previously considered.  Also, in May 2010, 
the appellant waived consideration by the RO of the argument 
submitted by his representative.  38 C.F.R. § 20.1304.

The Board denied the appellant's claim in February 2009.  The 
appellant appealed the Board's decision to the U.S. Court of 
Appeals for Veterans Claims (Court).  In a March 2010 Order, the 
Court granted the parties' Joint Motion to Vacate and Remand the 
Board's decision.  Pursuant to the actions requested in the Joint 
Motion, the issue of service connection for a skin back disorder 
was remanded to the Board for readjudication consistent with the 
directives contained therein.


FINDING OF FACT

A skin disorder to include seborrheic dermatitis was not 
manifested during service or for many years after service, nor is 
a skin condition to include seborrheic dermatitis otherwise 
related to the appellant's active duty service, including 
exposure to herbicides.

CONCLUSION OF LAW

A skin disorder, to include seborrheic dermatitis, was not 
incurred in or aggravated by service, and is not related 
herbicide exposure in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  Under the VCAA, when VA receives a complete or 
substantially complete application for benefits, it is required 
to notify the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA 
must inform the claimant of any information and evidence not of 
record that (1) is necessary to substantiate the claim as to all 
five elements of the service connection claim (including degree 
of disability and effective date of disability (See 
Dingess/Hartman  v. Nicholson, 19 Vet. App. 473 (2006)); (2) VA 
will seek to provide; and (3) the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); Quartuccio, supra. at 187; 
38 C.F.R. § 3.159(b).  Notice should be provided at the time that 
VA receives a completed or substantially complete application for 
VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).at 119 (2004).  
This timing requirement applies equally to the initial-
disability-rating and effective-date elements of a service 
connection claim.  Dingess/Hartman, supra.

The Board finds that the VCAA letters sent to the appellant in 
September 2003 and December 2004 essentially complied with the 
statutory notice requirements as outlined above.  VA notified the 
appellant of the evidence obtained, the evidence VA was 
responsible for obtaining, and the evidence necessary to 
establish entitlement to the benefits sought including the types 
of evidence that would assist in this matter.  VA notified the 
appellant of the evidence necessary to substantiate the claim 
based on Agent Orange exposure.

However, notice of the disability rating and effective date 
elements was not provided until March 2006, after the initial 
rating decision.  This is error.
The U.S. Court of Appeals for the Federal Circuit previously held 
that any error in VCAA notice should be presumed prejudicial, and 
that VA must bear the burden of proving that such an error did 
not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  
However, the U.S. Supreme Court has recently reversed that 
decision, finding it unlawful in light of 38 U.S.C.A. § 
7261(b)(2), which provides that, in conducting review of decision 
of the Board, a court shall take due account of rule of 
prejudicial error.  The Supreme Court in essence held that - 
except for cases in which VA has failed to meet the first 
requirement of 38 C.F.R. § 3.159(b) by not informing the claimant 
of the information and evidence necessary to substantiate the 
claim - the burden of proving harmful error must rest with the 
party raising the issue, the Federal Circuit's presumption of 
prejudicial error imposed an unreasonable evidentiary burden upon 
VA and encouraged abuse of the judicial process, and 
determinations on the issue of harmless error should be made on a 
case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Here, the Board finds that VA's error is harmless and without 
prejudice to the appellant.  This is because, notwithstanding the 
error, his claim was readjudicated in July 2006.  VA issued a 
Supplemental Statement of the Case that same month notifying him 
of the actions taken and evidence obtained or received.  As such, 
the appellant was afforded due process of law.  The appellant has 
not been deprived of information needed to substantiate his claim 
and the very purpose of the VCAA notice has not been frustrated 
by the timing error here.  Also, the Board notes that the 
appellant has been represented throughout his appeal by an 
accredited veterans service organization.  In the circumstances 
of this case, a remand would serve no useful purpose.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, blind 
adherence in the face of overwhelming evidence in support of the 
result in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no benefit 
flowing to the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the claimant 
are to be avoided).

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Service and VA 
treatment records have been associated with the claims folder.  
VA afforded the appellant an opportunity to appear for a hearing.  
The appellant testified before the undersigned VLJ.  It is noted 
that the VLJ asked questions and addressed whether there was 
additional outstanding evidence that could be obtained, 
specifically medical evidence dated nearer to service discharge 
than that currently of record.  The VLJ further discussed with 
the appellant the VA examination soon after service discharge 
that showed no current skin disorder.  The VLJ held the record 
open for an additional time period pending the receipt of medical 
records from treatment in the 1970's and 1980's.  The actions of 
the VLJ supplements VCAA and complies with 38 C.F.R. § 3.103.

In some circumstances, VA's duty to assist includes providing the 
claimant with a VA examination and/or obtaining a medical opinion 
on his behalf.  However, in this case, the Board concedes the 
existence of a skin disorder.  Also, it is not contended that the 
current skin disorder is related to an incident or event in 
service.  Therefore, a VA examination and/or opinion is not 
warranted.  See 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).

The Board finds that there is no indication that there is any 
additional relevant evidence to be obtained either by the VA or 
by the appellant, and there is no other specific evidence to 
advise him to obtain.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by the Secretary). 

Accordingly, appellate review may proceed without prejudice to 
the claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Facts

Service treatment records reflect no complaints, findings, or 
treatment for any dermatological or skin disorder.  Report of 
separation examination dated in March 1968 reflects normal 
clinical evaluation and specifically normal skin and lymphatics.  
The medical history portion of that examination reflects the 
query "Have you ever had or have you now" skin diseases.  The 
appellant indicated "no."

In his application for VA compensation dated April 1968, the 
appellant did not claim a skin condition.

Report of VA examination dated August 1968 reflects that a review 
of the systems showed negative findings for the skin, and the 
"head, face, and neck."

In March 1981, the appellant filed an application for VA 
compensation.  At this time, he reported disabilities to include 
skin condition.  The reported date of onset was 1967.  The 
appellant denied having ever filed a claim for any benefit with 
VA.

In March 1981, VA requested that the appellant provide medical 
evidence showing the claimed skin disorder was incurred in 
service or existed since discharge to present.  No evidence was 
received by VA.

Private medical records dated in October 1995 reflect that the 
appellant was seen for complaints of skin rash on face.  The 
impression was not legible.  September 1997 and August 1998 
private treatment records show a diagnosis for seborrheic 
dermatitis.  Private medical records from Heritage Southwest 
Medical Group dated in May 2001 reflect a diagnosis of severe 
seborrheic dermatitis.  Similarly, a January 2002 private 
treatment record shows an impression for dermatitis.  Additional 
private treatment records dated since January 2002 continue to 
show dermatitis.

In September 2003, the appellant filed a claim for VA 
compensation.  He reported disabilities to include a skin 
condition.  No date of onset was reported.

A signed VA Form 21-4138 by Dr. Johnson, dated in December 2004, 
reflects that the appellant reported initially in January 2002 
for several year history of scaly, pruritic areas on the face, 
scalp, and chest, and he was referred to a dermatologist who 
found severe seborrheic dermatitis. 

A lay statement dated in February 2005 by W.S. reflects that he 
was the appellant's barber for over 30 years and that the 
appellant had "facial and scalp problems with his hair."  He 
indicated that he recommended different shampoos and treatment, 
and had never seen anyone with this kind of condition.

A lay statement dated in January 2006 reflects that this 
individual has known the appellant since 1963 and that he became 
aware of the "mentioned skin condition" between 1973 and 1976-
including that the appellant had sought medical treatment

A lay statement dated February 2006 reflects that P.F. was a 
friend of the appellant's for the past 30 years, and that she 
noticed skin problems with the appellant around 1972.  She noted 
that he had sought treatment with no resolution.

In October 2008, the appellant testified before the undersigned 
VLJ.  The appellant reported that his skin condition began in 
service.  He denied treatment in service and stated that he was 
treated by VA after discharge in about 1968.  The appellant's 
spouse testified that the appellant returned from Vietnam with 
skin problems.  The appellant reported that he did not have the 
full blown condition in service and that he thought he had some 
dandruff.  The appellant and his spouse testified that he had 
been treated in the 1970's and 1980's for skin disorder.  The 
appellant was advised to obtain those records, if possible.  The 
appellant related the difficulty with obtaining such records, 
which included that one physician had died, another retired, and 
yet another had "just disappeared."

Laws and Regulations

Initially, the Board notes the appellant served during the 
Vietnam War.  He does not assert that his claimed skin problems 
are a result of combat.  Therefore, the provisions of 38 U.S.C.A. 
§ 1154(b) are not for application in this matter.
Compensation may be awarded for disability resulting from disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 1131.  Service connection basically means that the facts, 
shown by evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service in 
the Armed Forces, or if preexisting such service, was aggravated 
therein. 38 C.F.R. § 3.303.

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support the 
claim.  38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  However, "[a] determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).

It is noted that seborrheic dermatitis is not a disability 
subject to presumptive service connection as a chronic disease or 
based on exposure to herbicide agents.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.307(a) (3), (6), and 
3.309(a),(e).  However, this does not preclude service connection 
on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994) (holding that the Veterans' Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. No. 
98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude a 
veteran from establishing service connection with proof of actual 
direct causation).

Analysis

Having carefully reviewed the evidence of record, the Board finds 
that the preponderance of the evidence is against service 
connection for a skin disorder.  A skin disorder is not shown in 
service or soon after service, and the current skin disorder has 
not been attributed to any event or incident of service including 
exposure to herbicide agents.

The appellant contends that he had a skin condition in service.  
He testified that, during service, he thought he had dandruff and 
did not seek medical attention.  The Board concedes that the 
appellant is competent to report the presence of dermatological 
symptoms, such as, flaking or scaling skin.  Layno v. Brown, 
6 Vet.App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet.App. 
398, 405 (1995).  Similarly, the Board finds that the appellant's 
spouse is competent to report seeing the appellant with skin 
symptoms of the scalp upon his return from Vietnam.  Id.  
Furthermore, lay assertions may serve to support a claim for 
service connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of disability 
subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 
3.303(a); Jandreau v. Nicholson, 492 F.3d. 1372 (2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).

However, here, the Board finds that the contentions of the 
appellant and his spouse are not credible.  The Board finds that 
the contentions are not credible because the appellant denied 
having or having had a skin disease on the medical history 
portion of his service separation examination in 1968 and 
clinical evaluation showed normal skin at service separation in 
1968.  This, coupled with his failure to claim a skin disability 
in April 1968 when otherwise making a VA compensation claim, the 
negative findings on skin evaluation during his August 1968 VA 
examination, and the passage of many years between service 
discharge and documented findings for a skin disorder, weighs 
against the credibility of the appellant's assertion that his 
current skin disorder was first manifested in service and that he 
had continuity of symptomatology since service.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (Nor do we hold that 
the Board cannot weigh the absence of contemporaneous medical 
evidence against the lay evidence of record.  Buchanan v. 
Nicholson, 451 F.3d 1331 (2006).)  Likewise, this weighs against 
the credibility of his spouse's assertions.  Accordingly, in view 
of the above, the Board finds that the appellant's assertions and 
those of his wife have diminished probative value.

The Board has further considered the lay statements dated 
February 2005, January 2006, and February 2006.  Each of these 
statements reflects that the appellant was observed to have a 
skin condition in the 1970's, the earliest date reported was 
1972.  While the statements are competent and credible, they do 
not tend to establish that the appellant had a skin disorder in 
service or since service-the critical inquiry in this case-but 
rather, that each had observed that the appellant had skin 
problems in the 1970's.  Also, the statements are rather vague.  
The January and February 2006 lay statements do not identify the 
locations of the skin disorder seen, nor do they reflect personal 
knowledge that the appellant had a skin disorder in service or 
since service.  The February 2005 statement reflects that the 
appellant's barber saw that the appellant had skin problems with 
the face and scalp, and it was noted that he had been the 
appellant's barber for over 30 years.  While this statement 
establishes a long-term relationship dating to at least 1975, the 
appellant's barber does not provide any information to suggest 
that he witnessed or knew of the alleged skin condition during 
and since service.  Accordingly, the Board finds that the lay 
statements have limited probative value.

The Board assigns greater probative value to the evidence 
contemporaneous with service-to include the report of medical 
history at service separation and the report of separation 
examination-and that dated soon after service discharge-report 
of VA examination dated August 1968.  The Board finds that the 
appellant's denial of skin disease on the medical history portion 
of his examination is highly probative in this matter because it 
directly relates to the seminal question here, that is, whether 
the appellant had a skin disorder in service and since service.  
The Board further finds that the clinical evaluations on 
separation examination in 1968 and later on VA examination in 
August 1968 are highly probative because again they directly 
relate to whether a skin disorder existed in service or since 
service.  The normal skin findings on clinical evaluation at 
separation suggest that no skin disorder was present in service, 
and this is further supported by the appellant's own denial of 
skin disorder at that time.  The negative findings on VA skin 
examination in August 1968 further suggest that there was no skin 
disorder in or since service.  Additionally, the Board believes 
that this evidence is both competent and credible.  This is 
because those performing the examinations were medical 
professionals, skilled and trained in the field of medicine, and 
their findings are consistent with the appellant's denial of a 
skin disease on the medical history portion of his separation 
examination.

The record shows no documented complaints or findings for skin 
problems until roughly 1995.  The Board acknowledges that, 
although skin complaints and findings are first documented more 
than 25 years after service in 1995, this does not presume it was 
not present at an earlier date.  However, even with a most 
sympathetic reading of the evidence, the more probative evidence 
weighs against a findings that the appellant had a skin disorder 
in service and continuity of symptoms since service, to include 
seborrhea dermatitis.

With regard to any assertion that the appellant's skin disorder 
is related to herbicide exposure during his Vietnam service, the 
Board notes that the appellant has not claimed a disorder for 
which presumptive service connection based on exposure to 
herbicide agents is warranted, and that there is no indication in 
the record that the appellant has a skin condition attributable 
to herbicide exposure in service.  The appellant is not competent 
to opine that his skin disorder is related to herbicide exposure.  
Unlike a broken bone, the etiology of a skin disorder is more 
complex, particularly when it involves allegations that it is 
related to herbicide agents.  This is a medical matter, requiring 
medical training and expertise, thus not susceptible to lay 
opinion.  Jandreau v. Nicholson, 492 F.3d. 1372 (2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).












Accordingly, service connection is denied.  Absent a relative 
balance of the
evidence, the evidence is not in equipoise and the benefit-of-
the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet.App. 49 (1990).

ORDER

Service connection for a skin disorder to include seborrheic 
dermatitis.


____________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


